Title: To Alexander Hamilton from Samuel Eddins, 7 December 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Governors Island Fort Jay Decr. 7th. 1799
          
          Since I had the pleasure of seeing of you, I have in examining of the Hutts on the Island, have come a Cross a Man belonging to Captain Flemings Company, going at large and without doing any duty for a considerable time.  This man on examination informs me, that he was brought hear by his Capt. in Order to have him Transfered to some other Company; There being some discontent between him and the Company that he belonged to. 
          The Generl. will please inform me what may be his pleasure respecting of this Man I am With respect—Your Obedt. Servt.
          
            Saml. Eddins Captain
            2nd Regmt. Arts. & Engs
            Commanding
          
        